Title: To George Washington from François-Joseph-Paul, comte de Grasse-Tilly, 7 October 1781
From: Grasse-Tilly, François-Joseph-Paul, comte de
To: Washington, George


                  
                     
                     à bord de la ville de Paris le 7. 8bre 1781.
                  
                  Il y a actuellement prés de Votre Excellence, deux officiers dont le merite, les connoissances et l’esprit, m’ont forcé a les distinguer, sur le nombre qui se trouve sous mes ordres.  Ils n’ont d’autres instructions de ma part que celle de voir avec Votre Excellence, tout ce qui sera possible de faire exécuter à l’armée.  Ils connoissent tous les deux, mais plus particulierement encore M. de la Villeon, mes intentions sur la cause commune et ils savent qu’il n’y a que l’impossible que je ne tente pas, pour la réussite de nos opérations.
                  Le Capitaine Lilly est deja connû de moy et je pense qu’il ne doit pas se plaindre de la façon distinguée dont je l’ai traité. il est actuellment sur un des Vaisseaux au bas de la riviere d’York, mais il est seul et jusques à ce moment, malgre les prieres que j’ai pû luy faire, il n’a pu me procurer d’autres pilottes.  j’ai l’honneur d’observer à Votre Excellence, qu’un Pilotte seul n’est pas suffisant pour cette Entreprise.  je mande à M. de St. Côme commandant le Vau le Vaillant, ou est actuellement le Capne Lilly, de vous l’envoyer au premier beau temps, parceque vraisemblablement il satisfera plutôt Votre Excellence, que moy.
                  j’ai appris avec bien du regret l’indisposition de M. le Comte de Rochambeau.  la connaissance que j’ai de son merite, me fait desirer qu’il se rétablisse au plutôt, afin de pouvoir seconder vos opérations.  j’ai l’honneur d’être avec la consideration la plus respectueuse, De Votre Excellence Le três humble et três obéissant serviteur
                  
                     Le Comte de Grasse
                  
               